Citation Nr: 0702498	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  93-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of circumcision to include the loss of a 
creative organ (SMC), on appeal from an initial grant of 
service connection.

2.  Entitlement to service connection for a psychiatric 
disorder secondary to the veteran's service-connected 
circumcision.

3.  Entitlement to service connection for hair loss.

4.  Entitlement to service connection for the residuals of 
exposure to hazardous material including Halon.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1987 
to January 1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in August 1992, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran subsequently moved 
to New York, and the case has been transferred to the RO in 
New York, New York.

In September 1993, the veteran appeared before a Member of 
the Board (now Veterans Law Judge) and gave testimony in 
support of his claim.  In November 1994, the veteran was 
advised that the Board member who conducted his hearing was 
no longer employed by the Board.  The veteran was given the 
opportunity to request another hearing before a Board Member.  
In December 1994, he informed the Board that he did not wish 
another hearing.  The Board then in December 1995 remanded 
the claim to the RO for additional development.  The claim 
was subsequently returned to the Board and in January 1998 
the Board issued a Decision/Remand.  

In the Decision/Remand, the Board denied the veteran's claim 
for an increased rating for residuals of circumcision.  The 
other three issues on appeal, those involving hair loss, 
exposure to hazardous materials, and a psychiatric disorder 
were remanded to the RO for additional development.  The 
veteran was informed of the action, and he subsequently filed 
an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In response to a March 1999 Joint 
Motion requesting items of relief to include vacating the 
Board's January 1998 disposition of the above-cited claim and 
remanding such claim for development to include affording the 
veteran opportunity to "submit additional evidence and 
argument" relative to such claim, the Court so ordered the 
same.  Thereafter, the appeal was returned to the Board. 

After the claim was returned to the Board, the Board, in 
December 1999, remanded the claim to the RO for additional 
development.  A review of the record suggests that even 
though the claim was remanded to the RO, the RO did not merge 
the single issue with the other three issues on appeal.  
Nevertheless, the claim was returned to the Board for review.  

In November 2001, the Board sent a letter to the appellant 
notifying him that his attorney, James W. Stanley, Jr., could 
no longer represent him before the VA.  In other words, the 
appellant was notified that the Board could no longer 
recognize Mr. Stanley as his representative, and it advised 
the appellant of his representation choices.  The appellant 
was further advised that if the Board did not hear from him 
or his new representative within 30 days of the date of the 
letter, it would be assumed that he wanted to represent 
himself.  The record reflects that to date, the appellant has 
not responded to the Board's letter, and, therefore, the 
Board assumed that the appellant wished (and wishes) to 
represent himself.

The claim was once again remanded in June 2003.  At that 
time, the issues that appeared on the front page of the 
action involved the residuals of circumcision along with 
scars.  The RO was instructed to issue a statement of the 
case on the issue of entitlement to an initial compensable 
evaluation for residual scars, status post circumcision.  The 
issue was addressed in a supplemental statement of the case 
dated in July 2003.  The veteran was informed at that time 
that he had 60 days to perfect his appeal on that particular 
issue.  The veteran did not perfect his appeal and as such 
the issue is not before the Board.  

The Board again remanded the claim in April 2004.  The 
reasoning behind the remand was that the Board determined 
that the agency of original jurisdiction had not discussed 
whether the veteran should be assigned a special monthly 
compensation concerning the loss of a creative organ.  As 
such, the claim was returned via the Appeals Management 
Center (AMC).  All four issues have since been returned to 
the Board for review.  

It is noted that during the veteran's hearing before the 
Board in September 1993, he claimed that he was suffering 
from numerous disabilities, including multiple joint pain, 
which he believed to be secondary to his service in the 
Persian Gulf theatre of operations.  As such, the veteran 
opined that he should be receiving VA compensation benefits 
for those conditions also.  A review of the claims folder 
indicates that the RO has not developed these issues.  
Therefore, they are returned to the RO for further action and 
they are not before the Board at this time.  

The issues of entitlement to service connection for a 
psychiatric disorder and hair loss are addressed in the 
REMAND portion of the decision below and they are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The remaining two issues involving an 
increased evaluation and entitlement to service connection 
for exposure to hazardous materials will be discussed in the 
Decision portion of this action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in the decision portion of this 
Decision/Remand.  

2.  The veteran's service-connected circumcision has produced 
some deformity and occasional erectile dysfunction.  

3.  The current medical evidence does not show the presence 
of a testicular abnormality or sterility. 

4.  The veteran claims that he was exposed to hazardous 
chemicals while performing his duties in service as a 
fireman.

5.  Medical evidence has not been presented confirming the 
presence of a ratable disease, disability, or disorder 
related to or caused by the veteran's exposure to hazardous 
chemicals.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for the 
residuals of a circumcision have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
7522 (2006).

2.  The criteria for special monthly compensation based on 
loss of use of a creative organ have not been met.  38 
U.S.C.A. §§ 1114(k), (West 2002); 38 C.F.R. § 3.350(a) 
(2006).

3.  A claimed unknown disability secondary to exposure to 
hazardous chemicals to include Halon was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has asked that he be assigned a rating in excess 
of 10 percent for the residuals of a circumcision performed 
while the veteran was on active duty.  He has further 
petitioned for service connection for unnamed disabilities 
secondary to exposure to hazardous chemicals including Halon.  
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of various letters 
sent over the course of this appeal.  It is noted that these 
letters were issued after the initial AOJ decision.  These 
letters informed the appellant of what evidence was required 
to substantiate the claim, and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

Even if it is argued that earlier VCAA notice letters might 
be deficient, the Board notes that the AMC sent two letters 
to the veteran in June and November 2005.  The veteran has 
never, since those letters were transmitted, contacted the VA 
claiming that the VCAA has not been properly applied to his 
claim.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the appellant being more informed of the 
VCAA and its requirements.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2006) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, the RO, and 
the AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that over the course 
of this appeal, the veteran has undergone examinations.  
These exams have been performed in order to obtain detailed 
information with respect to the veteran's circumcision.  The 
results of all of these examinations have been included in 
the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran did provide testimony before the Board 
and that transcript has been included in the claims folder 
for reference purposes.  The appellant was given notice that 
the VA would help him obtain evidence but that it was up to 
the appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and his various 
representatives have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions. 

Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to procure the necessary 
medical and personnel records and the Board's development 
instructions in the Board's numerous remands.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or increased evaluation claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and for an 
increased evaluation, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability(ies) on appeal.  Despite the inadequate 
notice provided to the veteran on this latter element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim involving service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
With respect to the increased evaluation claim, since the 
Board is granting the veteran's claim and the effective date 
will be assigned by the RO, and thus subject to appeal, the 
veteran is not prejudiced by the lack of this element of 
notice.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased evaluation and service 
connection claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.



I.  Increased Evaluation - Residuals of Circumcision

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The veteran's circumcision residuals have been bifurcated 
into two separate disorders.  One disorder involves scars and 
the other has been rated by analogy to a dermatological 
condition.  The Board notes that for the purposes of this 
appeal, the disorder involving scars is not on appeal.  

As reported, the veteran's service-connected residuals of 
circumcision have been rated analogous to eczema under 
Diagnostic Code 7806.  38 C.F.R. Part 4 (1991).  The Board 
notes that the specific disability for which the veteran is 
service-connected is status-post circumcision complicated by 
sloughing of the skin and anesthesia of the foreskin.  
Pursuant to Diagnostic Code 7806, a 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area; a 30 
percent rating is warranted for eczema manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  Ibid.  

The revised criteria for Diagnostic Code 7806 for eczema now 
includes dermatitis, and provides for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  A rating of 30 
percent is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. Part 4, Diagnostic Code 7806 (2006).

The veteran indicates that he has penile scarring which 
affects his ability to achieve an erection.  He also 
indicates that he has a rash in his groin area which 
apparently becomes symptomatic on occasion.  In this regard, 
when examined by VA in February 1997, the veteran was noted 
to have circumferential scarring at the base of his penis, 
with some hypopigmentation.  The scars were described as 
being consistent with secondary healing.  The skin of his 
groin was noted to be erythematous, with "satellite" 
papules.  The pertinent examination diagnosis implicated 
postoperative scarring of the penis.  

More recent medical records, the latest available report 
stemming from March 2003, has mirrored previous examination 
reports and other medical documents.  The circumcised area 
has not been found to be crusty or producing pus or itchy.  
The scar measures a mere 5.0 centimeters.  Additionally, 
ulceration, exfoliation, or a breakdown of the skin has not 
been reported.  

In considering the veteran's claim for an increased rating 
for residuals of circumcision, the Board acknowledges his 
above-stated contentions.  However, following its review of 
the pertinent evidentiary record, the Board is of the opinion 
that an increased rating for the veteran's service-connected 
residuals of circumcision is not warranted pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7806 (1991) and (2006).  In reaching the foregoing 
conclusion, the Board is constrained to point out that the 
veteran's circumcision has not produced symptoms that would 
substantiate an evaluation in excess of 10 percent.  The 
surgery has not resulted in marked deformity of the penis nor 
must the veteran use corticosteroids for treatment of the 
area.  Also, 20 to 40 percent of exposed penis is not 
affected - such an affected area is required for a 30 percent 
rating to be assigned pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7806 (1991) and (2006).  

Notwithstanding the above, as reported, the veteran's 
disability has been rated by analogy.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2006).  It is 
therefore possible to rate the veteran's disability pursuant 
to a different code if it is determined that that particular 
code more appropriately describes the veteran's 
symptomatology and it would be more advantageous to the 
veteran.  

In this instance, the residuals of circumcision may be 
evaluated by analogy with deformity of the penis with loss of 
erectile power under Diagnostic Code 7522.  See 38 C.F.R. 
Part 4, Diagnostic Code 7522 (2006).  This code authorizes a 
single evaluation, 20 percent, and directs that if the 
disability is so rated, the claim should be reviewed to 
determine whether special monthly compensation under 38 
C.F.R. § 3.350 (2006) should be assigned.  Special monthly 
compensation is afforded for the loss of use of a creative 
organ.  See 38 C.F.R. § 3.350(a)(1) (2006).

Here, the veteran has acknowledged that he is able to produce 
an erection.  Thus, erectile power is not entirely lost.  
However, he has consistently reported in medical evaluations 
that the pain he experiences during sexual intercourse 
sometimes causes him to lose his erection prematurely.  He 
has further reported that sometimes he does not have problem 
with an erection but because of the lack of sensation he has 
a result of the circumcision, his penis becomes raw and 
somewhat bloody.  Additionally, a VA doctor (in February 
1997) noted that the pain and strictures in the penis 
interferes with sexual intercourse and the scarring effects 
of the circumcision have interfered with the veteran's 
"ability to have an erection without discomfort".  However, 
the veteran's medical records confirm that he is capable of 
vaginal penetration with ejaculation.  Those same records 
further note that there is some minor disfigurement of the 
penis as a result of the circumcision.  

The provisions of Diagnostic Code 7522 specify "loss" of 
erectile power.  They do not specify whether such loss 
contemplates partial loss, or whether such loss must be 
complete in order to satisfy this criterion.  As the 
regulation is somewhat ambiguous on this question, and as the 
veteran is being rated by analogy to this code, based on an 
unlisted condition, the Board must consider the Court's 
holding in Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[rating criteria that are ambiguous are to be considered 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating].  The Board 
has also considered the provisions of 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005), 38 C.F.R. § 3.102 (2006); and 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), in that the 
benefit-of-the-doubt must be given to the veteran.

In other words, although the record is not without some 
ambiguity and the evidence is subjective in nature, the Board 
believes that the impairment of erectile function which has 
been described by the veteran and which has been somewhat 
corroborated by lay and medical evidence is contemplated by 
the reference in Diagnostic Code 7522 to loss of erectile 
power.

Therefore, as the veteran is currently service-connected for 
the residuals of a circumcision, and as the evidence shows 
that he suffers an erectile dysfunction that may be 
classified as mild in severity, the Board finds that the type 
and degree of symptomatology contemplated by the criteria 
enumerated under Diagnostic Code 7522 have been approximated.  
38 C.F.R. Part 4 (2006).  A 20 percent rating is therefore 
warranted.  See 38 C.F.R. § 4.7 (2006).  The Board notes that 
a rating higher than 20 percent is not available under this 
Diagnostic Code 7522 or any other applicable, at this time, 
diagnostic code.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
circumcision residuals has not changed appreciably during the 
appeal period, from January 1992 to the present.  As such, a 
20 percent rating is appropriate for the entire period.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected circumcision residuals, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2006) are not met.

The Board notes that 38 C.F.R. Part 4, Diagnostic Code 7522 
(2006) requires that consideration be given as to whether the 
veteran may be assigned special monthly compensation (SMC) 
for loss of use of a creative organ pursuant to 38 C.F.R. 
3.350 (a)(1) (2006).  It is further recognized that the 
Court, when it incorporated by reference the Joint Motion for 
Remand of One Issue and to Stay Further Proceedings, in its 
Order of March 1999, the Board was instructed to discuss 
whether the veteran was eligible for SMC.  As reported above, 
the Board specifically returned this item to the RO, via the 
AMC, in April 2004, so that a determination could be made on 
this point.  This benefit was subsequently denied and the 
veteran was issued a Supplemental Statement of the Case that 
specifically discussed this item.  

Under the applicable criteria, SMC under the provisions of 38 
U.S.C.A. § 1114(k) (2006) is payable if a veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  38 C.F.R. § 3.350(a) (2006).  

In this case, the veteran is not incapable of producing an 
erection, even if such erection is painful.  He has not lost 
the use of either testicle.  Moreover, the veteran has 
admitted that he is capable of having sexual intercourse.  In 
other words, while the veteran may lose his erection as a 
result of pain or he may feel that his erection is not turgid 
because of the pain produced by circumcision residuals, none 
of the evidence shows that vaginal penetration is not 
possible on all occasions.  

Congress has specifically limited entitlement to VA benefits 
for disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
2002).  In the absence of proof of a claimed disability, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  In the instant case, the claim for 
SMC for loss of use of a creative organ must be denied 
because the first essential criterion for a grant - current 
evidence of loss of use of a creative organ - has not been 
met.

In arriving at this decision to deny the claim for SMC, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of current competent 
evidence to support the claim, that doctrine is not 
applicable in this portion of the appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 (2006).

II.  Service Connection

The veteran has further asked that service connection be 
granted for exposure to hazardous chemicals - specifically 
Halon.  During the veteran's testimony before the Board in 
September 1993, the veteran told the Board that while in the 
service he had served as a fireman he had been exposed to 
Halon.  He said that he used Halon for the fighting of 
aircraft fires and that through the course of using Halon he 
was exposed to the chemical.  Of particular note, though, is 
the statement by the veteran during his testimony that he had 
not been diagnosed as suffering from a disability, disease, 
or disorder as a result of his exposure.  He admitted that he 
was merely seeking an acknowledgement by the VA that such 
exposure had occurred in the event that in the future he 
manifested a disability possibly related to Halon exposure.  

A review of the veteran's obtained medical records confirms 
the veteran's testimony.  That is, none of the records 
insinuate, suggest, or document that the veteran is now 
suffering from a disability, disease, or disorder related to 
or caused by his exposure to hazardous chemicals including 
Halon.

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2006), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice- 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

With respect to a claim involving service connection, the 
Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); and Degmetich v. 
Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he may in the future 
suffer from a disability related to or caused by his exposure 
to hazardous chemicals including Halon.  Unfortunately, the 
veteran's assertions are the only positive evidence in 
support of his claim.  That is, the claims folder is negative 
for any medical evidence, either from a private physician or 
a government physician, which would establish the presence of 
a current ratable disability, disorder, or disease.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is not competent to say that he 
has an actual disability that is related to his service or to 
a condition he suffered therefrom while he was in service.  
In other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not confirm the 
presence of a ratable disease, disorder, or disability.  That 
same evidence does not support the veteran's assertions that 
he "may" in the future suffer from a condition related to 
or caused by his exposure to hazardous chemicals to include 
Halon, and as such, service connection is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


ORDER

1.  A 20 percent rating for the residuals of a circumcision 
is granted, subject to the regulations governing the payment 
of monetary benefits.  However, special monthly compensation 
based on loss of use of a creative organ is denied.  

2.  Entitlement to service connection for unnamed 
disabilities secondary to exposure to hazardous chemicals 
including Halon is denied.


REMAND

As reported above, the remaining two issues on appeal, those 
involving a psychiatric disorder and hair loss, have remained 
in appellate status since the Board remanded the issues in 
January 1998.  When the Board remanded those issues, the 
Board requested that additional medical information be 
obtained concerning those claimed conditions.  The Board 
requested that the veteran undergo additional psychiatric 
testing in order to determine whether the veteran had a 
ratable psychiatric condition for which service connection 
could be granted.  Additionally, the RO was asked to have the 
veteran examined with respect to the claim involving the loss 
of hair.  The Board noted that the loss of hair issue stemmed 
from the veteran's presence in the Persian Gulf theatre of 
operations during Operation Desert Shield/Storm.  A review of 
the claims folder suggests that these two issues have been 
held in abeyance and have not been further developed since 
the Board's Remand of January 1998.  

Because the Board's requested development has not occurred, 
it is the Board's opinion that the RO did not fully comply 
with the remand instructions of January 1998.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board confers on a claimant, as a matter of law, the 
right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the RO 
did not fulfill the Board's instructions, the claim must be 
returned to the RO for compliance with the previous Remand.

As such, the appellant should undergo various VA examinations 
in order to determine whether the veteran now suffers from 
the disabilities claimed and whether any or all of them are 
related to his military service.  See Green v. Derwinski, 1 
Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2006) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2006) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Thus, the 
claim is remanded.  

The Board would add that since the claim must be returned to 
the RO (through the AMC), the RO/AMC should inform the 
veteran what information is needed so that he may prevail on 
his claim.  This means that the veteran must be specifically 
told that the evidence must show he currently has a disorder 
and that the disorder is related to or caused by his military 
service or a service-connected disability.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b)(1) (2006), 
and the applicable Court holdings are 
fully complied with and satisfied as to 
the issues on appeal.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issues on appeal.

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2000 for the disabilities at issue (hair 
loss and a psychiatric disorder), and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

3. The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded general and specialized medical 
examinations to determine the nature, 
etiology, and extent of the two claimed 
disabilities which the veteran asserts 
that are related to his military service 
or to a service-connected disability.  
All indicated tests or studies deemed 
necessary should be done.  The claims 
file, this REMAND, and treatment records 
must be made available to, and be 
reviewed by, the examiners in connection 
with the examination.  The examiners 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.

The examiners should be asked to express 
an opinion as to whether the veteran's 
hair loss and any found psychiatric 
disorder are related to or were caused by 
the veteran's military service or to a 
service-connected disorder.  In other 
words, based on a review of the claims 
file and the examination findings, the 
appropriate examiner should indicate 
whether it is at least as likely as not 
that any found disability is attributable 
to the veteran's military service or to 
some other cause or causes.  The 
examiners should further comment on any 
previous opinions that either stated that 
the veteran now has a disability related 
to his military service or one that is 
secondary to a service-connected 
disorder.

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.  Again, the 
claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO should 
review the evidence and it should determine whether service 
connection is warranted.  If any determination remains 
adverse to the veteran, he should be provided a supplemental 
statement of the case that contains any additional evidence, 
citations of applicable laws and regulations not previously 
provided, and the reasons and bases for the decision.  The 
veteran should be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


